Case: 1:19-cv-00565 Document #: 1 Filed: 01/28/19 Page 1 of 22 Page|D #:1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

ADAM BENWITZ, individually and on
behalf of others similarly situated,

Plaintiffs, Case Nol

vs. JURY TRIAL DEMANDED

MARRIOTT INTERNATIONAL, INC.,

Defendant.

CLASS ACTION COMPLAINT
Plaintiffs, ADAM BENWITZ, individually and on behalf of others similarly
situated, sue Defendant, MARRIOTT INTERNATIONAL, INC., pursuant to Rule 23
of the Federal Rules of Civil Procedure, and allege'as follows!

NATURE oF THE ACTION

1. Marriott International, Inc. (“Marriott”) is an American multinational,
diversified hospitality company that manages and franchises a broad portfolio of
hotels and related lodging facilities, and is considered one of the largest hotel chains
in the World With more than 5,700 properties in over 110 countries and territories

globally, accommodating over 1.1 million rooms.

Case: 1:19-cv-00565 Document #: 1 Filed: 01/28/19 Page 2 of 22 Page|D #:2

2. On or about September 13, 2016, Marriott acquired Starwood Hotels &
Resorts Worldwide, Inc. (“Starwood”) to become the world’s largest hotel chain.

3. » Prior to merging with Marriott, Starwood operated its own guest
reservation database. After the merger, Marriott continued to own and operate
Starwood properties and the Starwood guest reservation database.

4 The relief sought herein addresses a data security incident involving the
Starwood guest reservation database, Which contained guest information relating to
any person who made a reservation at a Starwood property. For ease of reference,
and as a result of the merger, any reference to “Marriott” or “Marriott properties”
herein, includes Starwood and Starwood properties

5. Approximately 500 million people have stayed at Marriott properties
since 2014.

6. As part of the reservation and booking process for staying at a Marriott
property, Marriott’s guests create, maintain, and update profiles containing
substantial amounts of personal information, including their names, birthdates,
addresses, locations, email addresses, and payment card information Additionally,
for international travel, Marriott requires guests to provide their passport
information, including passport numbers. This passport information, along with the
above'mentioned personal information, is collectively referred to herein as “personal
identifying information” or “PII”.

7. This case involves the data breach Marriott announced on November 30,

2018, Wherein the PII of up to 500 million guests nationwide was exposed due to

Case: 1:19-cv-00565 Document #: 1 Filed: 01/28/19 Page 3 of 22 Page|D #:3

a flaw in Marriott’s reservation system and database systems dating back to 2014,
which allowed hackers to take over guest accounts and siphon off PII for illegal
purposes. These individuals are now subject to the well'known risks and harms
associated with such a breach, including identity theft and the loss of privacy in their
personal information.

8. According to Marriott’s announcement, the data breach relates to
reservations made for Starwood properties on or before September 10, 2018.

9. For example, stolen names and addresses can be used to open
unauthorized credit cards, bank accounts, mortgages, or file fraudulent tax returns.

10. Although federal and state laws require that Marriott protect and secure
its customers’ confidential data, Marriott failed to comply with its legal obligations to
do so. In fact, the breach of its databases remained completely undetected for four
years.

11. Plaintiffs bring this putative class action to seek redress on behalf of all
Marriott former and current customers whose personal identifying information have
been compromised as a result of Marriott’s failure to adequately protect and secure
its systems, including the Starwood guest reservation database.

PARTIES

]2. Plaintiff Adam Benwitz is a citizen of Illinois who, at all relevant times,
has resided in Illinois, Cook County, Illinois. Prior to September 10, 2018, Plaintiff

Braun made reservations at Marriott properties, including Starwood

Case: 1:19-cv-00565 Document #: 1 Filed: 01/28/19 Page 4 of 22 Page|D #:4

properties, and Sheraton, entrusting Marriott with aggregating his PII.

13, Defendant Marriott International, Inc. is a Delaware corporation with a
principal executive office located at 10400 Fernwood Road, Bethesda, Maryland.
Defendant owns and operates over numerous hotels within the State of Illinois,
including within the Northern District of Illinois.

JURISDICTION AND vENUE

14 This Court has subject matter jurisdiction under 28 U.S.C. §
1332(£1)(2)(A), because the amount in controversy exceeds $5,000,000, exclusive of
interest and costs, there are more than 100 members in the proposed Class, and at
least one member of the proposed class is a citizen of a State different from Defendant.

15. This Court has personal jurisdiction over Defendant, because it has
purposefully availed itself of the privilege of conducting business in the State of
Illinois; some of the actions giving rise to the Complaint took place in this District,
including causing injury to property in this state arising out of Defendant’s acts and
omissions outside this state; and at or about the time of such injuries, Defendant was

engaged in

Case: 1:19-cv-00565 Document #: 1 Filed: 01/28/19 Page 5 of 22 Page|D #:5

solicitation or service activities within this state, or products, materials, or things
processed, serviced, or manufactured by Defendant anywhere were used or consumed
within this state in the ordinary course of commerce, trade, or use.

16. Venue is proper in this judicial District under 28 U.S.C. § 1391(b)(1),
because Defendant resides in this judicial District and 28 U.S.C. § 1391(b)(2), because
a substantial part of the events or omissions giving rise to Plaintiffs’ and Class
members’ claims occurred in this District and Defendant has caused harm to

Plaintiffs and Class members in this District.

GENERAL ALLEGATIoNs

A. As a Multinational Hospita]ity Company, Marriott Co]lects and Stores
Sensitive and Personal Identifying Information.

17. As a multinational hospitality company with greater than 5,700 rooms
in more than 110 countries, Marriott collects, receives, accesses, and maintains
possession of its customers’ PII, including names, dates of birth, Social Security
numbers, passport information, addresses, demographic information, and other data
collected in the normal course of providing and obtaining payment for hospitality
services. Marriott stores such information in electronic form, including in the
Starwood guest reservation database.

B. Marriott Promises to Protect Custorners’ Personal Information.

18. According to its Global Privacy Statement (“Privacy Statement”),

Marriott creates a record of each time a customer makes a reservation, purchases

goods and services from its websites or applications, communicates with Marriott or

Case: 1:19-cv-00565 Document #: 1 Filed: 01/28/19 Page 6 of 22 Page|D #:6

otherwise connects With Marriott or posts to Marriott’s social media pages, signs up
for a newsletter or participates in a survey, contest or promotional offer.1

19. Marriott also collects PII when a customer visits their properties or uses
on~property services and outlets, such as restaurants, concierge services, health
clubs, child care services, and spas.2

20. Marriott also promises in its Privacy Statement to protect customers’
data, as required by lawf

Collection of Personal Data
“Personal Data” are data that identify you as an individual or
relate to an identifiable individual
At touchpoints throughout your guest journey, we collect
Personal Data in accordance with law[.l3

C. Marriott has a Duty to Protect and Secure Customers’ Personal
Identifying Information From Unauthorized Access.

21. Section 5(a) of the Federal Trade Commission (“FTC") Act prevents
Marriott from using “unfair or deceptive acts or practices in or affecting commerce.”
The FTC has found that inadequate data security practices can constitute unfair or
deceptive practices that violate Section 5.

l 22. The state of Illinois also requires companies to maintain electronic PII.
Among other things, Illinois requires Marriott to (1) take reasonable measures to

protect and secure data in electronic form containing PII; (2) take reasonable

measures to protect and secure data in electronic form containing PII§ (3) provide

 

lMarrjott Group G.'obal Privacy Statement, httpsI//www.marriott.com/about/privacy.mi.
2 Id.
3 Id.

Case: 1:19-cv-00565 Document #: 1 Filed: 01/28/19 Page 7 of 22 Page|D #:7

notice to consumers and consumer reporting agencies when a data security incident
occurs that compromises PII. 815 ILCS 530. Other states in which Marriott does
business have similar, if not stricter, requirements, for securing personal and medical
information and data breach notification, including Maryland, California, Kentucky,
Michigan, and Washington. See, e.g., Md. Code. §§ 13'101, et seq.; Cal. Civ. Code §§
56, et seq.; Cal. Civ. Code §§ 1798.80, et seq.; Ky. Rev. Stat. Ann. §§ 50' 7a02(a), et
seq.; Mich. Comp. Laws Ann. §§ 445.72(1), et Seq.; Wash. Rev. Code §§ 19.255.010(1),
et seq.; Wash. Rev. Code §§ 70.02.045, etseq.

23. In addition to their obligations under federal and state laws, Marriott
owed a common law duty to the Plaintiffs and members of the Class to protect PII
entrusted to it, including to exercise reasonable care in obtaining, retaining, securing,
safeguarding, deleting, and protecting the PII in its possession from being
compromised, lost, stolen, accessed, and misused by unauthorized persons.

24. Marriott further owed a duty to Plaintiffs and Class members to
implement processes that would detect a breach of its security system in a timely
manner and to timely act upon warnings and alerts, including those generated by its
own security systems.

25. Marriott owed a duty to Plaintiffs and members of the Class to provide
and maintain reasonable security over PII, including security consistent With
industry standards and requirements, Marriott owed a duty to Plaintiffs and

members of the Class to design, maintain, and test its security systems and

Case: 1:19-cv-00565 Document #: 1 Filed: 01/28/19 Page 8 of 22 Page|D #:8

networks to ensure that PII in Marriott’s possession was adequately secured and

protected.

D. Marriott Failed to Properly Secure Confidential Information, Which
Directly Resulted in the Data Breach,

26. On November 30, 2018, Marriott announced a previously unreported
attack on its network, that exposed the PII of 500 million users (the “Data Breach”).

27. Marriott claims it discovered the vulnerability on September 8, 2018,
“from an internal security tool regarding an attempt to access the Starwood guest
reservation database,” and “quickly engaged leading security experts to help
determine what occurred.”4

28. During Marriott’s investigation beginning on September 8, 2018,
Marriott learned that hackers had access to the Starwood guest reservation database
since 2014.

29. In other words, the hack into Marriott’s database-and the resulting
Data Breach_remained undetected by Marriott for four years.

30. Of the 500 million guests who could have been affected by the Data
Breach, approximately 327 million of the affected guests include some combination of
their name, mailing address, phone number, email address, passport number,
Starwood Preferred Guest (“SPG”) account information, date of birth, gender, arrival

and departure information, reservation dates, communication preferences,

 

4 Kroll, Starwood Guest Reservatjon Da tabase Security Incjdent, httpsZ//answers.kroll.com/.
8

Case: 1:19-cv-00565 Document #: 1 Filed: 01/28/19 Page 9 of 22 Page|D #:9

and other PII. For “some” of these affected guests, additional information, such as
payment card numbers and payment card expiration dates was accessed.5

31. Despite Marriott’s use of AES'128 encryption methods, the payment
card numbers and payment card expiration dates may have been compromised,
because the encryption method requires two components for decryption, and both may
have been taken.6

32. For the remaining approximately 173 million of the affected guests, the
information was limited to name, mailing address, email address, and “other
information,” that Marriott has not expanded upon or provided more details, leaving
consumers without full knowledge of the extent of the breach of their information7

33. To date, Marriott has provided little, if any other details on the cause,
nature, or extent of the Data Breach,

34 Marriott still lacks the safeguards and protections for its customers’ PII,
and that information remains at risk indefinitely, until Marriott is compelled to
secure the PII stored on millions of United States citizens.

35. Despite its promises and legal obligations, Marriott did not provide
reasonable or adequate security to protect the PII in its database. In failing to do so,
Marriott violated its obligations under federal and state laws, to protect and

safeguard the privacy of Plaintiffs’ and Class members’ PII.

 

5Id.
61d.
7Id.

Case: 1:19-cv-00565 Document #: 1 Filed: 01/28/19 Page 10 of 22 Page|D #:10

36. The Data Breach occurred as a direct result of the inadequate security
systems Marriott used to protect Plaintiffs’ and Class members’ PII.

E. The Exposed Individuals Have SuEered and Will Continue to Suff'er
Substantial Harm as a Result of the Data Breach.

37. Plaintiffs’ and Class members’ PII is valuable. In addition, consumer
victims of data breaches are much more likely to become victims of identity fraud.

38. Identity theft victims must spend countless hours and large amounts of
money guarding against or repairing the impact to their credit and reputation.

39. PII is such a valuable commodity that once the information has been
compromised, criminals can trade the information on the cyber black market for
years.

40. The injuries suffered and likely to be suffered by Marriott’s customers
are and will be a direct and proximate result of the Data Breach, including!

(a) theft of their personal and financial information;

(b) loss or delay of tax refunds as a result of potentially fraudulently filed
tax returns;

(c) costs associated with the detection and prevention of identity theft and
unauthorized use of their PII and financial, business, banking, and
other accounts;

(d) costs associated with time spent and the loss of productivity from
taking time to address and attempt to ameliorate, mitigate, and deal
with the actual and future consequences of the Data Breach, including

finding fraudulent charges, cancelling credit cards, purchasing credit

10

Case: 1:19-ov-00565 Dooument #: 1 Filed: 01/28/19 Page 11 of 22 Page|D #:11

monitoring and identity theft protection services, the imposition of
withdrawal and purchase limits on compromised accounts, and the
stress, nuisance, and annoyance of dealing With all issues resulting
from the Data Breach, including phishing emails and phone scams;

(e) the imminent and certain impending injury flowing from fraud and
identity theft posed by their PII being placed in the hands of hackers;

(D damages to and diminution in value of their PII entrusted to Marriott
for the sole purpose of obtaining hospitality and related services from
Marriott;

(g) money paid to Marriott for hospitality and related services during the
period of the Data Breach because Plaintiffs and Class members would
not have obtained said services from Marriott had it disclosed that it
lacked adequate systems and procedures to reasonably safeguard
customers’ PII; and

(h) overpayments to Marriott for hospitality and related services
purchased, in that a portion of the amount paid by Plaintiffs and
members of the Class to Marriott was for the costs for Marriott to take
reasonable and adequate security measures to protect the Plaintiffs’
and Class members’ PII of which Marriott failed to do.

41. As a result of Marriott’s delay in notifying consumers of the Data
Breach-nearly three months following the discovery-the risk of fraud for Plaintiffs

and Class members has been driven evenhigher.

11

Case: 1:19-ov-00565 Dooument #: 1 Filed: 01/28/19 Page 12 of 22 Page|D #:12

42. Thus, Plaintiffs and Class members now face years of constant
surveillance of their financial and personal records, monitoring, and loss of rights.
Plaintiffs and the Class are incurring and will continue to incur such damages in
addition to any fraudulent credit and debit card charges incurred by them and the
resulting loss of use of their credit and access to funds, regardless of whether such
charges are ultimately reimbursed by banks and credit card companies

F. Marriott’s Offer of Credit Monitoring and Passport Cost
Reimbursement Are Inadequate.

43. Marriott’s offer of one year of free enrollment in “WebWatcher,” which
monitors internet sites where PII is shared and generates alerts if evidence of a
consumer’s PII is found, is inadequate, because PII may exist on the Web for years
before it is used. With only one year of monitoring, and no form of insurance or other
protection, Plaintiffs and Class members remain unprotected from the real and long'
term threats against their PII.8

44 Similarly, Marriott’s offer to reimburse a customer’s costs associated
with obtaining a new passport if there was evidence of fraud, is inadequate, because
the PII taken from the passport may exist on the Web for years before it is used.

45. Therefore, the “monitoring” service and passport cost reimbursement
are inadequate Plaintiffs and Class members have a real and cognizable interest in

obtaining equitable relief, in addition to the monetary relief requested herein,

 

8Ia?.
12

Case: 1:19-ov-00565 Dooument #: 1 Filed: 01/28/19 Page 13 of 22 Page|D #:13

PLAINTIFFS’ INDNIDUAL ALLEGATIoNs

46. Plaintiff Adam Benwitz is a resident of Illinois in Cook County, Illinois.
Plaintiff Adam Benwitz paid for and received hospitality services from Marriott.
Marriott collected and received Plaintiff Braun’s PII and maintained it in its
database. On or about November 30, 2018, Plaintiff Adam Benwitz was notified that
Marriott compromised the PII of millions in the Data Breach, including potentially
his name, date of birth, Social Security number, address, and passport information
Plaintiff Braun must now engage in stringent monitoring of his financial accounts
and tax filings, among other things. As a result of the Data Breach, Plaintiff Adam
Benwitz will expend countless hours contacting the various relevant government,
credit and financial agencies to address issues arising from the breach, and will incur

out'of' pocket expenses for credit monitoring and identity theft protection services.
CLAss AcTIoN ALLEGATIoNs

47. Plaintiffs brings this action on behalf of themselves and all others
similarly situated under Rule 23 of the Federal Rules of Civil Procedure. The
requirements of Rule 23(a), (b)(2) and (b)(3), and (c)(4) are each met with respect to
the Class defined below.

48. Plaintiffs seek to represent the following Class!

Nationwide Classi All residents of` U.S. states whose Confidential
Inf`ormation was maintained on the Marriott database and was
compromised as a result of the Data Breach announced by Marriott on
November 30, 2018.

49. The Class excludes! (1) Marriott, any entity in which Marriott has a

controlling interest, any entity which has a controlling interest in Marriott, and their
13

Case: 1:19-ov-00565 Dooument #: 1 Filed: 01/28/19 Page 14 of 22 Page|D #:14

respective legal representatives officers, directors, members, managers, employees,
assigns, subsidiaries, and successors; (2) the Judge to whom this case is assigned and
any member of the Judge’s staff or immediate family; (3) any juror assigned to this
action; and (4) Class Counsel.

50. Numerosity. Members of each of the Class are so numerous that
individual joinder of all members is impracticable Although the exact number of
Class members is unknown to Plaintiffs at this time, there are at least approximately
500 million individuals in the Class, Class members Will be easily identified through

Marriott’s records.

51. Existence of Common Questions of Law and Fact. Common questions of
law and fact exist as to all Class members, and those questions predominate over any
questions that may affect individual Class members. These common legal and factual
questions include¢

(a) Whether Marriott failed to adequately store and secure Plaintiffs’
and Class members’ PII;

(b) Whether Marriott’s computer system and data security practices
used to protect Plaintiffs’ and Class members’ PII violated federal,
state and local laws, or Marriott’s duties;

(c) Whether Marriott engaged in unfair, unlawful, or deceptive practices
by failing to safeguard properly and/or as promised Plaintiffs’ and
Class members’ PII;

(d) Whether Marriott acted negligently in failing to safeguard Plaintiffs’

14

Case: 1:19-ov-00565 Dooument #: 1 Filed: 01/28/19 Page 15 of 22 Page|D #:15

and Class members’ PII;

(e) Whether implied or express contracts existed between Marriott, on
the one hand, and Plaintiffs and Class members, on the other;

(f) Whether Defendant’s conduct described herein constitutes a breach
of their implied or express contracts with Plaintiffs and Class
members;

(g) Whether Plaintiffs and Class members are entitled to damages,
restitution, or other monetary relief as a result of Marriott’s wrongful

conduct; and

(h) What equitable or injunctive relief is appropriate to redress the
imminent and currently ongoing harm faced by Plaintiffs and Class
members

52. 'Iypica].ity. Plaintiffs’ claims are typical of the claims of the Class,
because Plaintiffs and Class members entrusted their PII to Marriott and their PII
was compromised as a result of the Data Breach. PlaintiH`s and Class members
sustained damages as a result of Marriott’s uniform wrongful conduct.

53. Adequacy. Plaintiffs will fairly and adequately protect the interests of
the Class. Plaintiffs’ interests do not conflict with the interests of the members of the
Class, Further, Plaintiffs have retained counsel who are competent and experienced
in complex class action litigation, and Plaintiffs and their counsel intend to prosecute
this action vigorously on behalf of the Class members and have the financial resources

to do so. Neither Plaintiffs nor their counsel have any interest adverse to those of the

15

Case: 1:19-ov-00565 Dooument #: 1 Filed: 01/28/19 Page 16 of 22 Page|D #:16

Class members

54. Rule 23(b)(3) Predominance and Superiority. Questions of law and fact
common to the Class members predominate over any questions affecting only
individual members and a class action is superior to all other available means for
fairly and efficiently adjudicating the controversy In this regard, the interests of the
Class members in individually controlling the prosecution of separate actions is low
given the magnitude, burden, and expense of individual prosecutions against a
company as large as Marriott compared to the amount of individual damages

Individualized litigation also presents a potential for inconsistent or contradictory

judgments would establish incompatible standards of conduct for Marriott, and
increases the delay and expense to all parties and the court system presented by the
legal and factual issues of this case. By contrast, the class action procedure here will
have no management difficulties

55. Rule 23(b)(2) Certiiication. Certification is also appropriate under Rule
23(b)(2), because Marriott has acted or refused to act on grounds that apply generally
to the Plaintiffs and proposed Class as a whole, thereby requiring the Court’s
imposition of uniform relief to ensure compatible standards of conduct towards Class
members and making final injunctive relief or corresponding declaratory relief
appropriate respecting the proposed Class as a whole. Marriott’s practices challenged
herein apply to and affect the Class member uniformly, and Plaintiffs’ challenge to
those practices applies to Marriott’s conduct with respect to the proposed Class as

a whole, not on individual facts or law applicable only to Plaintiffs

16

Case: 1:19-ov-00565 Dooument #: 1 Filed: 01/28/19 Page 17 of 22 Page|D #:17

CAUsEs oF AcTIoN

COUNT I
(Neg]igence)

56. Plaintiffs incorporate by reference the allegations set forth in
paragraphs 1 through 55 of the Complaint as if fully set forth herein.
57. Marriott had a duty to exercise reasonable care to protect and secure

Plaintiffs’ and Class members’ PII.

58. Through its acts and omissions Marriott breached its duty to use
reasonable care to protect and secure Plaintiffs’ and Class members’ PII by employing
substandard or non'existent data and cybersecurity practices

59. lt was reasonably foreseeable, particularly given legal requirements
governing consumer data protection and the growing number of data breaches of PII
that the failure to reasonably protect and secure Plaintiffs’ and Class members’ PII
would result in an unauthorized party gaining access to Marriott’s networks
databases or computers that stored or contained Plaintiffs’ and Class members’ PII.

60. Marriott’s negligence directly and proximately caused the unauthorized
access and disclosure of Plaintiffs’ and Class members’ PII, and Plaintiffs and Class
Members have suffered and will continue to suffer damages as a result of Marriott’s
conduct.

61. Plaintiffs and Class members seek damages and other relief as a result

of Marriott’s negligence

17

Case: 1:19-ov-00565 Dooument #: 1 Filed: 01/28/19 Page 18 of 22 Page|D #:18

COUNT II
(Negligence Per Se)

62 Plaintiffs incorporate by reference the allegations set forth in
paragraphs 1 through 55 of the Complaint as if fully set forth herein

63. As set for the above, pursuant to the FTC Act and Illinois law, Marriott
Was required by law to maintain adequate and reasonable data and cybersecurity

measures to maintain the security and privacy of Plaintiffs’ and Class members’ PII.

64. Marriott breached its duties by failing to employ industry standard data
and cybersecurity measures that complied with those laws

65. Marriott’s failure to comply With applicable federal and state laws
constitutes negligence per se.

66. It was reasonably foreseeable, that Marriott’s failure to reasonably
protect and secure Plaintiffs’ and Class Members’ PII in compliance with applicable
laws would result in an unauthorized party gaining access to Marriott’s networks
databases or computers that stored or contained Plaintiffs’ and Class members’ PII.

67. Marriott’s negligence directly and proximately caused the unauthorized
access and disclosure of Plaintiffs’ and Class members’ PII, and Plaintiffs and Class
Members have suffered and will continue to suffer damages as a result of Marriott’s
conduct.

68. Plaintiffs and Class members seek damages and other relief as a result

of Marriott’s negligence.

18

Case: 1:19-ov-00565 Dooument #: 1 Filed: 01/28/19 Page 19 of 22 Page|D #:19

CoUNT III
(Breach of Contract)

69. Plaintiffs incorporate by reference the allegations set forth in
paragraphs 1 through 55 of the Complaint as if fully set forth herein,

70. Marriott provides hospitality and related services to Plaintiffs and each
of the Class members pursuant to the terms of its contracts including the Privacy
Statement, the terms of which are uniform as to all members of the Class,

71. As consideration, Plaintiffs and Class members paid money to Marriott

for hospitality and related services Part of the service provided by Marriott, as

reflected in the Privacy Statement, included the secure maintenance and storage of
Plaintiffs’ and Class Members’ PII.

72 Marriott breached its contracts with Plaintiffs and Class Members
including the Privacy Statement, by failing to employ reasonable and adequate
security measures to secure Plaintiffs’ and Class Members’ PII and allowing its
disclosure for purposes not required or permitted under the contracts

73. Plaintiffs and Class Members have and will suffer damages as a result
of Marriott’s breach, including paying for data and cybersecurity protection that they
did not receive, as well as incurring the above'described harms and injuries arising

from the Data Breach now and in the future.

19

Case: 1:19-ov-00565 Dooument #: 1 Filed: 01/28/19 Page 20 of 22 Page|D #:20

COUNT IV
(Unjust Enrichment)

74. Plaintiffs incorporate by reference the allegations set forth in
paragraphs 1 through 55 of the Complaint as if fully set forth herein.

75. Plaintiffs and Class Members conferred a benefit on Marriott by paying
for data and cybersecurity systems to protect their PII that they did not receive, and
Marriott was aware of the benefit conferred and voluntarily accepted and retained
that benefit.

76. It would be inequitable for Marriott to retain the ill~gotten benefits it
received from Plaintiffs and Class Members because the data protection and security

Plaintiffs and Class Members received was not what Marriott promised.

77. As a direct and proximate result of Marriott’s misrepresentations and
omissions Plaintiffs and Class Members have suffered damages in an amount to be

determined at trial.

20

Case: 1:19-ov-00565 Dooument #: 1 Filed: 01/28/19 Page 21 of 22 Page|D #:21

PRAYER FoR RELIEF

WHEREFORE, Plaintiffs individually and on behalf of the Class,

respectfully requests judgment against Marriotti

A.

Certifying the Class and appointing Plaintiffs and their counsel to
represent the Class;

Awarding declaratory and injunctive relief as permitted by law or equity
to assure that the Class has an effective remedy, including enjoining
Marriott from continuing the unlawful practices as set forth above,'
Awarding actual, incidental, statutory, or punitive damages as
appropriate;

Awarding prejudgment and postjudgment interest to the extent
allowed by law; and

Awarding such further relief as the Court deems just and proper.

21

Case: 1:19-ov-00565 Dooument #: 1 Filed: 01/28/19 Page 22 of 22 Page|D #:22

JURY DEMAND

Plaintiffs demand a trial by jury of all issues so triable on behalf of
themselves and all similarly situated persons

DATED! January 28, 2019

POWER ROGERS & SMITH, LLP

70 W. Madison Street, 55"‘ Floor
Chicago, Illinois 60602
Telephone? (312) 236'9381
Facsimile: (312) 236-0920

Byi s/Todd A. Smith
Todd A. Smith
2555926
tsmith@prslaw.com

Brian LaCien
627 7840

blacien@prslaw.com

A ttom eys for P]azh tzi‘i‘.`s

22

